Citation Nr: 0905000	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  The Board notes that during the 
appeal process the claims folder was transferred to the 
Phoenix, Arizona RO.

The Veteran appealed the Board's January 2007 decision that 
denied the Veteran's claims of entitlement to an initial 
rating in excess of 30 percent for PTSD and entitlement to 
TDIU to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2008, the Veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion for Remand (Joint 
Motion).  In a May 2008 Order, the Court granted the motion, 
vacated the Board's January 2007 decision, and remanded the 
matter to the Board for action consistent with the Joint 
Motion. 

After the case returned to the Board, the Board issued a 
letter, dated in July 2008, advising the Veteran and his 
representative that they had the option of submitting 
additional argument or evidence within 90-days of the date of 
that letter.  It is noted that a letter from the Board to the 
Veteran's representative, dated in October 2008, extended the 
time period in which to respond to the July 2008 Board letter 
to January 5, 2009.  The record reflects that the Veteran, 
via his representative, has submitted additional evidence, 
which was dated in December 2008.  Additionally, the record 
contains a waiver of RO consideration of this additional 
evidence that was signed by the Veteran and dated in December 
2008.  See 38 C.F.R. § 20.1304 (2008).  The Board will accept 
this evidence and consider it in this decision.


FINDINGS OF FACT

1.  From August 26, 2003 through September 18, 2007, the 
Veteran's PTSD was manifested by symptoms including anger, 
anxiety, nightmares, flashbacks, social withdrawal, and 
impaired sleep, productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

2.  From September 19, 2007, the Veteran's PTSD has been 
manifested by symptoms including depression, nightmares, 
hyperstartle response, hypervigilence, panic attacks, 
intrusive thoughts, impaired impulse control, and inability 
to establish and maintain effective social relationships, 
productive of no more than occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, and mood.

3.  From August 26, 2003 through September 18, 2007, the 
Veteran failed to meet the percentage criteria for a TDIU, 
and there was no demonstration by competent clinical evidence 
of record that his service-connected disability precluded 
employment consistent with the Veteran's education and 
occupational experience.

4.  From September 19, 2007, the Veteran's service-connected 
disability is of such nature and severity as to prevent his 
participation in any regular substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent, for the period from August 26, 2003 
through September 18, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for entitlement to an initial staged 
evaluation of 70 percent, but no more, from September 19, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for the award of TDIU benefits, for the 
period from August 26, 2003 through September 18, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16-4.19 (2008).

4.  The criteria for the award of TDIU benefits, from 
September 19, 2007, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16-
4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the Veteran is appealing the initial rating 
assignment as to his PTSD disability.  In this regard, 
because the July 2004 rating decision granted the Veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the July 2004 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 
23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. 
§ 3.159 to add paragraph (b)(3), effective May 30, 2008).  
Rather, the Veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The February 2005 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the mental disability at issue (38 C.F.R. § 4.130, DC 
9411), and included a description of the rating formulas for 
all possible schedular ratings under this diagnostic code.  A 
May 2005 SOC, under the heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant law for 
establishing entitlement to TDIU benefits.  The appellant was 
thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
had assigned as well as a TDIU evaluation.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue and a TDIU.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims, to include testimony at 
a Travel Board hearing in April 2005.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

The Veteran was afforded a VA examination in May 2004.

The Board notes that the RO sent letters in November 2003 and 
June 2004 to the Ford Motor Company requesting additional 
information, but the record does not show a response to VA's 
requests.  Given Ford's failure to respond to the VA letters, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

VA's Schedule for rating mental disorders reads, in pertinent 
part, as follows:

Under Diagnostic Code 9411, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

In order to achieve a 70 percent rating under Diagnostic Code 
9411, the evidence must show occupation and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and occupation and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
or mood.  

To warrant a 100 percent rating (the maximum schedular 
rating), the evidence must demonstrate total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

Analysis

I.  PTSD initial rating

The July 2004 rating decision granted service connection for 
PTSD and assigned a 30 percent evaluation, effective August 
26, 2003.  The Veteran asserts that an initial evaluation in 
excess of 30 percent is warranted for his service-connected 
PTSD.  

From August 26, 2003 through September 18, 2007

The Board finds that the evidence of record does not support 
an evaluation in excess of 30 percent for the Veteran's PTSD 
prior to September 19, 2007.  The level of occupational and 
social impairment due to a psychiatric disorder is the 
primary consideration in determining the severity of a 
psychiatric disorder for VA purposes and not all the symptoms 
listed in the rating criteria must be present in order for a 
rating to be warranted.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (finding that the psychiatric symptoms listed 
in the rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  

After reviewing the evidence of record, the Board finds that 
the Veteran's disability picture is appropriately reflected 
by the initial 30 percent evaluation for the period from 
August 26, 2003 through September 18, 2007 and that a rating 
in excess of this amount is not warranted, as discussed 
below.

Regarding occupational functioning, the Veteran has stated 
that his PTSD has made it difficult for him function at work.  
The psychological examination performed in September 2003 
noted that the Veteran has had trouble dealing with authority 
at his job and that this has caused him employment problems 
over the years.  A VA mental health treatment report, dated 
in January 2007, reflects that the Veteran was not working 
(since 1999) and said that he had retired.  However, the 
Board finds that the evidence of record does not demonstrate 
that the Veteran's PTSD symptomatology has limited his 
employability to the extent that the next-higher 50 percent 
evaluation would be appropriate at any time during the rating 
period from August 26, 2003 through September 18, 2007.  
Indeed, the May 2004 VA examination and private reports 
indicate that the Veteran worked at Ford Motor Company for 
approximately 30 years before retiring in 1999 after being 
discharged from the military in 1968.  Additionally, the 
record does not indicate any firings due to his PSTD 
symptoms.  

The Board acknowledges that the Veteran has some difficulty 
in establishing effective social relationships.  For example, 
the 2003 private psychological evaluation noted that the 
Veteran had been married to the same woman since 1968.  
However, they divorced in 1979 for about a year and half and 
then remarried.  The Veteran also stated that he was only 
close to his wife and that all of his friends are Vietnam 
Veterans.  The Veteran, during his April 2005 hearing, 
testified that he does not socialize and that he just stays 
at home.  (Transcript "Tr." at 9.)  A December 2006 VA 
psychiatric history and assessment report reflects that the 
Veteran is isolative.  It was also noted in the December 2006 
VA record that the Veteran had been married twice.  He 
reported a good relationship with his current wife, but 
stated that his first marriage ended in divorce secondary to 
a change in his personality and behavior.  A VA mental health 
treatment report, dated in January 2007, reflects that the 
Veteran is homebound and fears going out.  However, the Board 
finds that the overall weight of the evidence fails to reveal 
social impairment of such severity as to allow for a finding 
that his disability picture is more analogous to the next-
higher 50 percent rating under Diagnostic Code 9411.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon VA examination in May 2004, the 
Veteran's speech was of normal tone and volume.  Although the 
Veteran had a constricted affect, he had good eye-contact and 
was co-operative during the examination.  A September 2003 
private psychological evaluation noted the Veteran as being 
co-operative and as having a good rapport with the examiners.  
See also December 2006 VA psychiatric history and assessment 
(indicating speech of a regular rate and tone); March 2007 VA 
mental health (indicating rate, quality, and quantity of 
speech were within normal limits).  With regard to weekly or 
more frequent panic attacks, neither the May 2004 nor the 
September 2003 examination reports noted any complaints of 
such attacks.  The Veteran reported feeling anxious and 
overwhelmed in claustrophobic situations at the 2004 VA 
examination.  

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  The Veteran 
did make some mistakes in performing serial 7s as noted in 
the 2003 private examination.  There was no indication of 
intellectual deficit upon either VA or private examination.  
Upon private examination in 2003, the Veteran reported having 
difficulty concentrating.  The December 2006 VA psychiatric 
history and assessment report reflects that the Veteran's 
thought process was logical, comparisons within normal 
limits, and proverbs fair.  With respect to recall, the 2004 
VA examiner found the Veteran's short- and long-term memory 
were intact.  During the 2003 private examination, the 
Veteran was able to remember 3 objects after a short 
disruption.  The December 2006 VA record indicates the 
Veteran had immediate recall of 3/3, recent events of 3/3 and 
was able to remember childhood events.  The 2004 VA examiner 
noted that the Veteran's thought process was logical and 
sequential and that this judgment and insight were fair.  The 
Board acknowledges that a March 2007 psychiatric treatment 
record reflects that the Veteran's ability to abstract was 
impaired.  However, clinical identification of impaired 
abstract thinking is not dispositive of the disability rating 
warranted, and must be considered in conjunction with the 
full spectrum of psychiatric assessment.  In this regard, the 
Board also observes that the March 2007 VA psychiatrist noted 
that the Veteran's thought process had normal continuity and 
rate and there were no hallucinations or delusions of 
persecution, grandiosity, or religiosity.  See also July 2007 
VA mental health record (noting goal directed though 
processes).  

The Board acknowledges the Veteran's complaints and findings 
of record indicating his PTSD symptoms of nightmares, 
impaired sleep, flashbacks, irritability, anxiousness, and 
avoidance of crowds.  Additionally, the Veteran has indicated 
difficulty in dealing with authority.  The Board also 
acknowledges the Veteran's symptoms of exaggerated startle 
response and suspiciousness.  At the April 2005 Travel Board 
hearing, the Veteran reported that he will "go off" on 
people for no reason.  (Tr. at 10.)  The Veteran's spouse 
also testified as to the Veteran's outbursts and heated 
arguments with others.  (Id. at 5-6.)  The Board notes that 
after VA examination in 2004 the Veteran had an Axis I 
diagnosis of depression, not otherwise specified.  The Board 
observes that above examination reports indicate no history 
of inpatient psychiatric care or hospitalizations.  Further, 
there is no history of either suicidal or homicidal ideation.  
Rather, the record prior to September 19, 2007 shows that 
Veteran has denied suicidal and homicidal ideation.  

The Veteran's GAF scores must also be assessed.  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quotation omitted).  A GAF score is highly probative, as it 
relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

The Board further notes a GAF score of 60 was indicated upon 
VA examination conducted in May 2004.  The 2004 VA examiner 
opined that the Veteran's PTSD symptoms were moderately 
affecting his daily activities as well as his social and 
occupational functioning.  The Board finds this GAF score to 
be highly probative because it was provided after the VA 
examiner reviewed the chart (claims) folder, interviewed the 
veteran, and conducted a complete psychological examination.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that a factor for assessing the probative value of a medical 
opinion includes the thoroughness and detail of it).  Other 
GAF scores of record include 50 upon VA psychiatric 
assessment in December 2006 and a GAF score of 60 recorded at 
a July 2007 VA mental health assessment.  The Board finds 
that the Veteran's GAF scores, prior to September 19, 2007, 
indicate no worse than moderate symptomatology or moderate 
difficulty in social and occupation functioning, and are 
adequately reflected in the 30 percent evaluation.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The Board notes that the 2003 
private psychological examination noted a GAF score of 35, 
and the December 2006 VA record noted a GAF score of 50, 
indicating more serious symptoms.  However, the Board finds 
that GAF score of 35 is not consistent with the evidence of 
record for the period from August 26, 2003 through September 
18, 2007.  As described above, a GAF score of from 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas, none of which are 
demonstrated by the evidence of record for the period from 
August 26, 2003 through September 18, 2007.  Furthermore, 
there is no indication that the two private examiners 
reviewed the Veteran's claims folder as a part of the 2003 
examination.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(stating that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the veteran and that are unsupported by the clinical 
evidence).  The GAF scores of 35 and 50 are not dispositive 
of the disability rating warranted prior to September 19, 
2007, as the Board finds that the Veteran's overall 
disability picture is for consideration.

In conclusion, the Board finds that the Veteran's 30 percent 
disability rating for PTSD for the period from August 26, 
2003 through September 18, 2007 is appropriate.  The Board 
also has considered whether the Veteran's rating should be 
"staged."  The record, however, does not support assigning 
different percentage disability ratings prior to September 
19, 2007 because, as outlined above, the Veteran's PTSD 
disability picture has not been shown by the competent 
clinical evidence of record, to be productive of occupational 
and social impairment with reduced reliability and 
productivity at any time during the period from August 26, 
2003 through September 18, 2007, when the record as a whole 
is considered for that period.  Fenderson, 12 Vet. App. at 
125-26.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

From September 19, 2007

A VA treatment report, dated September 19, 2007, reflects 
that the Veteran has severe active PTSD and is not able to 
work because it is extremely hard for him to handle people.  
It was also noted that the Veteran has a low tolerance for 
the public and conversations, and that poor impulse control 
was a problem.  This VA treatment report further indicates 
that the Veteran's PTSD is worsening over time.  See also 
Private treatment record from Advanced Cardiac Specialist 
(ACS), dated September 26, 2007 (noting that the Veteran's 
PTSD is severe).

The Board finds that the above evidence warrants an initial 
staged rating of 70 percent for PTSD, effective September 19, 
2007, the date of the VA treatment report, as that is when it 
is factually ascertainable from the evidence of record that 
his service-connected disability had worsened.  38 C.F.R. 
§ 3.400(o).  The Board finds that the VA treatment report 
shows that the Veteran's PTSD was productive of moderate-
severe industrial and social impairment, and with resolution 
of any doubt in favor of the Veteran, the Board finds the 
Veteran's overall PTSD disability picture is more nearly 
approximated by a 70 percent rating from the date of the 
September 19, 2007 VA treatment report.  38 C.F.R. §§ 4.3 and 
4.7.

While the Board finds that the evidence from September 19, 
2007 demonstrates that a 70 percent rating is warranted, it 
does not find that a rating in excess of 70 percent is 
warranted from September 19, 2007.  In this regard, the Board 
does not find that the evidence demonstrates total 
occupational and social impairment.  

The Board acknowledges that the evidence shows the Veteran's 
PTSD causes severe impairment, especially regarding his 
ability to work.  See September 2007 VA treatment report; 
September 2007 private treatment report; see also Private 
treatment report from ACS, dated October 31, 2007, indicating 
that the Veteran has such a severe case of PTSD that he is 
not able to work.  The Board also acknowledges that the 
Veteran has moderate-severe social impairment.  However, the 
Board does not find that the evidence of record from 
September 19, 2007 reflects total social impairment.  While 
the degree of social impairment is not dispositive of the 
rating warranted, it is for consideration.  38 C.F.R. 
§ 4.126(b).  The record clearly shows that the Veteran does 
not like being around people.  Indeed, an April 2008 Vet 
Center assessment report reflects that the Veteran displayed 
isolative and disassociative behavior due to his general 
dislike for people.  Notwithstanding the social impairment 
just described, the Board notes that the record demonstrates 
that the Veteran trusts his wife as they have been together 
for over 40 years.  See VA progress noted, dated in October 
2008.  A January 2008 report of a VA individual session notes 
that the Veteran seems to demonstrate capabilities to 
interact with others with whom he has formed a "trust 
bond."  See also April 2008 Vet Center assessment report 
(noting that the Veteran has no friends other than his wife 
and extremely lacks social skills to interact with others); 
December 2008 VA psychiatric assessment report (noting that 
the Veteran goes shopping/outside with his spouse and likes 
to play with the dog).  

The Board also notes that the competent evidence does not 
demonstrate gross impairment in thought processes or 
communication.  To the contrary, a January 2008 VA mental 
health treatment report notes that the Veteran's thought 
process was "logical, coherent."  See also April 2008 VA 
mental health treatment report (same).  Although the Veteran 
has had some paranoia as noted in an April 2008 Vet Center 
assessment report, the report of December 2008 VA psychiatric 
assessment reflects that the Veteran had a logical thought 
process and denied delusion and paranoia.

The Board notes that the record shows some inability to 
perform activities of daily living.  The Veteran's spouse 
noted in a December 2007 treatment session that the Veteran 
does not take care of himself.  The Veteran's spouse also 
expressed concerns about the Veteran's daily routines and 
reported she has to do most required tasks, to include paying 
the bills and reminding him to take his medications.  See 
also April 2008 Vet Center assessment report (noting that the 
Veteran exhibits mild catatonic behavior, to include sitting 
in a chair for most of the day, crying, and scratching his 
arms, legs, and head).

The evidence of record also fails to reveal disorientation to 
time or place or memory loss for names of close relatives, 
own occupation or own name.  Indeed, upon VA mental status 
examination in January 2008, the Veteran was oriented to 
time, place, and personal information.  The VA psychiatric 
record, dated in November 2007, noted that the Veteran's 
recent memory was intact and his delayed memory was 2/3.  See 
also December 2008 VA mental heath report (noting that the 
Veteran was cognitively intact).

The evidence of record further fails to reveal an overall 
disability picture reflecting grossly inappropriate behavior 
or showing that the Veteran was a persistent danger to 
himself or others.  The Veteran has denied suicidal ideation, 
most recently a December 2008 VA suicide risk assessment was 
negative as the Veteran denied suicidal or homicidal 
ideation.  See November 2007 VA psychiatric treatment report 
(denying suicidal or homicidal ideation).  While an April 
2008 Vet Center assessment report indicates that the Veteran 
appears to act out paranoid ideations with anger outburst 
directed at strangers within the community, the December 2008 
VA psychiatric assessment report reflects that the Veteran's 
spouse reported that the Veteran's "anger has been more 
control[led] since [he] started [Cymbalta]."   While the 
record demonstrates that the Veteran has had some problems 
controlling his anger, there is no evidence that he exhibits 
persistent danger of hurting himself or others.

The competent clinical evidence also fails to establish 
persistent delusions or hallucinations.  Although the April 
2008 Vet Center assessment report notes the Veteran seems to 
experience paranoia and demonstrates mild catatonic behaviors 
(sitting in a chair most of the day), the December 2008 VA 
mental health assessment report the Veteran denied psychosis 
or mania.  

Based on the foregoing, the Board concludes that the 
Veteran's disability picture does not most nearly approximate 
the next-higher 100 percent rating under Diagnostic Code 
9411.  The evidence does indicate serious occupational and 
social impairment with deficiencies in most area with such 
symptoms as depression, nightmares, intrusive thoughts, 
increased arousal, isolation, exaggerated startle response, 
irritability, and anger management concerns, which the Board 
finds to be consistent with the Veteran's current 70 percent 
initial staged rating from September 19, 2007.  

As discussed above, the overall weight of the evidence fails 
to reveal a disability picture most nearly approximated by 
the next-higher 100 percent evaluation for PTSD under 
Diagnostic Code 9411.  In so finding, the Board notes that 
the Veteran had a GAF score of 45 upon VA psychiatric 
assessment in December 2008, VA mental health treatment in 
April 2008 and January 2008, and upon VA psychiatric 
treatment in November 2007.  A GAF score of 41 to 50 
indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).  The Board finds that the above reported GAF 
scores are consistent with other clinical evidence of record 
and clearly support no more than the currently assigned 70 
percent initial staged evaluation from September 19, 2007.  

In conclusion, the Board finds that the initial staged 
evaluation of 70 percent for PTSD from September 19, 2007 
appropriately reflects the Veteran's disability picture from 
this date.  The Board has again considered staged ratings, 
but it finds for the reasons provided above, to include 
consistent GAF scores over the course of a year, that further 
staged ratings are not warranted.  Fenderson, 12 Vet. App. at 
125-26.  The weight of the available evidence of record 
demonstrates that the Veteran's service-connected PTSD has 
warranted a 70 percent initial staged rating, but no higher, 
from the date of the September 2007 VA treatment report.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Initially, the Board notes that a 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disability at issues with 
the established criteria found in the rating schedule for 
this disability shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology.  
The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  Indeed, the 2004 VA examination report 
does not reflect a history of inpatient psychiatric care or 
hospitalizations.  Hence, referral for the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



II.  TDIU

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disability or 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet 
the requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In a VA Form 21-8940, Veteran's Application For Increased 
Compensation Based on Unemployability, dated in August 2003, 
the Veteran indicated that he last worked full time on 
October 1, 1999, that he had occupational experience as a 
factory worker, that he had worked for more than 30 years 
with his most recent employer, and that he had completed high 
school.  

Prior to September 19, 2007

In this case, the Veteran's service-connected PTSD is rated 
as 30 percent disabling, prior to September 19, 2007.  There 
are no other service-connected disabilities.  Therefore, the 
Veteran does not meet the schedular criteria pursuant to 38 
C.F.R. § 4.16(a), prior to September 19, 2007.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

The Board finds that the evidence does not demonstrate that 
the Veteran is unemployable due to service-connected 
disability at any time during the rating period on appeal 
from August 26, 2003 through September 18, 2007.  The Board 
acknowledges that a private licensed psychologist, in 
September 2003, described the Veteran's PTSD as severe and 
noted difficulties with employment in the past.  
Significantly, however, as outlined above, the Veteran worked 
at Ford Motor Company for approximately 30 years after being 
discharged from the military in 1968, before retiring in 
1999.  Despite having difficultly dealing with authority at 
Ford, the record does not indicate any firings due to his 
PSTD symptoms.  See September 2003 private report; VA Form 
21-8940, dated in August 2003.  Moreover, following review of 
the Veteran's claims folder, and with specific reference to 
review of the September 2003 private licensed psychologist's 
opinion, the May 2004 VA examiner described the Veteran's 
disorder as productive of no more than moderate occupational 
impairment.  Prior to September 19, 2007, the evidence 
reflects GAF scores that are inconsistent with an inability 
to engage in substantially gainful employment.  Indeed, a 
July 2007 VA mental health treatment report reflects a GAF 
score of 60.  While the lowest GAF score of 35, noted in the 
September 2003 private report, may indicate major impairment 
in an area such as work, it does not indicate that the 
Veteran is precluded from seeking or following a 
substantially gainful occupation consistent with his high 
school education and occupational experience.  

The Veteran's own opinion is of little probative value and is 
far less convincing than the competent clinical evidence of 
record, as discussed above.  The Board notes that the Veteran 
and other persons can attest to factual matters of which they 
had first-hand knowledge, e.g., experiencing pain in service 
and witnessing events.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran has not been 
shown to possess the requisite skills or training necessary 
to be capable of making medical conclusions.  Thus, the 
Veteran's statements do not constitute competent medical 
evidence and lack probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board notes that there is 
no competent medical evidence to the contrary.

Thus, to the extent that his service-connected PTSD 
disability causes occupational impairment, the Board finds 
that the Veteran is appropriately compensated by the current 
30 percent disability evaluation, prior to September 19, 
2007.  The Veteran's situation does not present such an 
exceptional or unusual disability picture as to warrant 
entitlement to a TDIU on an extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for a TDIU for the period from August 26, 2003 through 
September 18, 2007 and, as such, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim is 
therefore denied.

From September 19, 2007

From September 19, 2007, the Board notes that the Veteran 
meets the schedular criteria of 38 C.F.R. § 4.16(a) as his 
sole service-connected disability, PTSD, is now rated as 70 
percent disabling.

Additionally, the VA treatment report, dated September 19, 
2007, reflects that the Veteran has severe active PTSD and is 
not able to work because it is extremely hard for him to 
handle people.  It was also noted that the Veteran has a low 
tolerance for public and conversations and that poor impulse 
control was a problem.  This VA treatment report further 
indicates that the Veteran's PTSD is worsening over time.  
See also Private treatment record from Advanced Cardiac 
Specialist (ACS), dated September 26, 2007 (noting that the 
Veteran's PTSD is severe); Private report from ACS, dated in 
October 2007 (noting that the Veteran's PTSD is not 
controlled at this time).  Further, a private treatment 
record from ACS, dated in December 2007, reflects that the 
Veteran has severe PTSD and is "unable to work."  

With resolution of doubt in the Veteran's favor, the Board 
finds that a fair reading of the comments of the September 
2007 VA physician and the December 2007 private examiner 
reveals that the Veteran's service-connected PTSD disability 
precludes him from obtaining and maintaining gainful 
employment.

The Board notes that marginal employment is not to be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  The standard, as in this case, is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  The Board notes that the Veteran has 
received no education beyond high school and worked in a 
factory for approximately 30 years.  See VA Form 21-8940, 
dated in August 2003.  Further, there is no evidence in the 
file indicating that the Veteran is capable of performing 
even general employment, and what such employment would 
entail. 

In conclusion, the Board notes that a review of the record as 
a whole (from September 19, 2007) leads to the conclusion 
that the Veteran's service-connected PTSD has caused the 
Veteran to be unable to secure or follow a substantially 
gainful occupation.  While it may be argued that the 
competent evidence is in equipoise as to whether the Veteran 
is precluded from substantially gainful employment as a 
result of his service-connected disability, in such cases, 
doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, 
the Board finds that the evidence of record supports a grant 
of TDIU from September 19, 2007.

ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD, for the period from August 26, 2003 through 
September 18, 2007, is denied.

Entitlement to an initial staged evaluation of 70 percent, 
but not more, from September 19, 2007, for PTSD is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to TDIU, for the period from August 26, 2003 
through September 18, 2007, is denied.

TDIU, from September 19, 2007, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


